Exhibit 10.20

AWARD AGREEMENT

AWARD AGREEMENT (“Agreement”) made as of the date shown below by and between
Innophos Holdings, Inc., a Delaware corporation (the “Company”), and the
individual named on the signature page hereof (“the Participant”).

Introductory Statement

This Agreement evidences the terms and conditions under which (i) options to
purchase (referred to individually as an “Option” and collectively as the
“Options”) shares of the Company’s Common Stock, par value $0.001 per share
(“Common Stock”) are being granted and/or (ii) shares of Common Stock are being
awarded (referred to individually as an “Award” and collectively as “Awards”) on
a conditional or contingent basis, in each case pursuant to the Company’s
benefit plan or plans identified herein (collectively, the “Plan”). Shares of
Common Stock issued upon exercise of Options under this Agreement are referred
to as “Option Shares.” Shares of Common Stock issued pursuant to Awards made
under this Agreement are referred to as “Restricted Shares” or “Performance
Shares,” as the case may be. Collectively, Option Shares, Restricted Shares and
Performance Shares are sometimes referred to as “Shares.” Capitalized terms used
in this Agreement without definition herein are intended to have the meanings
given to those terms in the applicable Plan.

Agreements:

 

1. Granting and Exercise of Options

 

  a. Option Grants. The Company grants to the Participant Options to purchase
the total number of shares of Common Stock at the per share Option Price as set
forth on Schedule A attached to this Agreement and made a part hereof. The
Option Price is subject to adjustment as provided in Section 4 in connection
with changes in the Company’s capitalization or otherwise as provided in the
Plan. Options are granted subject to all provisions of the Plan, except as
provided otherwise in this Agreement (but only to the extent the terms of this
Agreement are permitted to vary from the Plan.) Unless indicated otherwise on
Schedule A, the Options are intended to be “Incentive Stock Options” to the
maximum extent permitted under the Code, and it is the parties’ intention that
any ambiguities in construction be interpreted to effectuate that intent. To the
extent that the Options do not qualify as “Incentive Stock Options,” the
validity of the Options shall be unaffected, and instead they shall constitute
Non-qualified Stock Options.

 

  b. Exercisability/Vesting. On each date set forth on Schedule A, the Options
shall vest or become exercisable with respect to the number or percentage of
Option Shares originally granted hereunder, if the Participant is has been
employed by, or served in the designated position with, the Company or any of
its Subsidiaries from the date of this Agreement continuously (excepting agreed
upon leaves of absence and short-term disabilities not constituting a break in
service) through such date, all as specified in particular on Schedule A.



--------------------------------------------------------------------------------

  c. Acceleration and Early Termination on Change in Control. Notwithstanding
any schedule established pursuant to subsection b., if the Participant has been
in service continuously (as provided in that subsection) with the Company or a
Subsidiary from the date of this Agreement until the occurrence of a Change in
Control (or if the Participant’s service is terminated by the Company or a
Subsidiary other than for Cause or by the Participant for Good Reason [with the
term “Good Reason” having the meaning as provided in any written employment
arrangements of the Participant with the Company or any of its Subsidiaries]
during the 90 day period ending on any Change in Control), all Options that have
not yet become exercisable or vested at the date of the first to occur of any
Change in Control event will become exercisable and vest simultaneously with
that event. The Company will use its best efforts to notify the Participant as
promptly as practicable of any Change in Control event of which it obtains
knowledge, and notwithstanding any other provision of this Agreement, the
calculation of periods related to any Change in Control shall be determined from
the later to occur of (i) the date of the Company notice to the Participant of
any such event or (ii) the date of the consummation of the event itself. Any
Options that have not been exercised by the end of the Change in Control period
as specified in Schedule A will terminate at that time, unless otherwise
determined by the Board.

 

  d. Expiration and Termination. The Options will expire on the earliest to
occur of (i) the date or dates established in Schedule A, (ii) the final date
under, or computed in accordance with the Plan, by which all Options must
expire, (iii) the date (or dates if more than one is provided) that equal the
number of days following termination of the Participant’s employment or other
affiliation with the Company and its Subsidiaries as specified for
“post-termination” exercise in Schedule A, or (iv) the date calculated for the
end of the Change in Control period in Schedule A. In any conflict among dates
calculated pursuant to clause (i), (iii) or (iv) of this subsection d., the
result yielding the latest date for the Participant shall control; provided,
that the date determined under clause (ii) of this paragraph will control all
other dates as the date by which all Options must expire.

 

  e. Rules and Procedures for Exercise. Any exercise of an Option must comply
with the terms and conditions respecting exercise set forth in the Plan, this
Agreement and any forms and other documents established by the Committee for use
in exercising Options.

 

2. Granting and Settlement of Performance Share Awards

 

  a. Award of Performance Shares. The Company awards to the Participant the
number of Target Performance Shares for the Performance Cycle set forth on
Schedule B attached to this Agreement and made a part hereof. Except as
otherwise provided by the Plan or this Agreement, each Performance Cycle shall
commence on January 1 of the year and end on December 31 of the year indicated
in the cycle.

 

  b. Performance Measures and Amount of Award Earned. The Performance Measures
for the Performance Cycle established for the Awards made in subsection a. are
set forth in, or referenced by, Schedule B. The amount of each Award earned
relative to the number of Target Performance Shares awarded shall depend on the
relative degree to which the Performance Measures, as certified in writing by
the Committee, are met, equaled or exceeded (including interpolations, if any)
as set forth in, or referenced by, Schedule B. To the extent not set forth in
Schedule B, documentation setting forth all Performance Measures and effects on
the number of Target Performance Shares will be furnished to the Participant.
Performance Shares are deemed to be earned only upon the completion of a
Performance Cycle; provided that any termination of the Plan under which
Performance Shares have been awarded prior to the normal expiration of the cycle
will be deemed to be the completion of the cycle.

 

2



--------------------------------------------------------------------------------

  c. Dividends. The number of Target Performance Shares will be increased each
quarter during a Performance Cycle by the amount of any dividends paid by the
Company in the form of Common Stock on a like number of shares for that quarter.
An amount equivalent to dividends paid by the Company in cash (or the Fair
Market Value of those paid in stock other than Common Stock or in kind) will be
accrued for the period covered by each Performance Cycle on the number of
Performance Shares ultimately issued (including those added by reason of the
operation of the preceding sentence) and paid, without compounding or interest
(except as specifically provided in this Agreement), upon settlement of the
Award.

 

  d. Settlement and Timing of Award Payouts. In settlement of its obligations
for Awards under this Agreement, the Company shall deliver to the Participant:

 

  i) one share of Common Stock for each Performance Share earned as determined
in accordance with the provisions of this Agreement (with fractional shares of
Common Stock rounded up to the nearest whole share);

 

  ii) an amount in cash representing the dividend equivalents as computed in
accordance with subsection c.; and

 

  iii) an amount in cash representing any other sums due under this Agreement.

Settlement shall be made prior to the last day in February in the calendar year
following the last calendar year to occur in each Performance Cycle, provided
that settlement shall occur no later than 60 days following any completion of a
Performance Cycle other than on the last day of a calendar year. For any
Participant who is a “specified employee” within the meaning of Section 409A
(a)(2)(B)(i) of the Code who is entitled to a payment under the circumstances
described in subsection e. iii. or subsection e. iv. below that constitutes
deferred compensation subject to Section 409A, settlement shall be made upon the
later of (a) the settlement date that otherwise applies under the preceding
sentence or (b) the date that is six months after the date that the Participant
terminates employment with the Company or, if earlier, the Participant’s date of
death. For payouts made under the eligibility conditions set forth in subsection
e. ii. involving a Change in Control, in subsection e. iii. or subsection e. iv,
simple interest shall accrue and be paid in cash based on the Fair Market Value
at the time of payment of the Award so determined under the applicable clause,
calculated from the effective date of the Change of Control to the date of
payment and based on the applicable federal “short-term rate” determined under
Section 1274(d) of the Code in effect on the date the Change in Control occurs.

 

  e. Eligibility for Payout. A Participant shall be eligible for a payment of
earned Performance Shares and any other property only if:

 

  i) The Participant’s employment with the Company or any Subsidiary continues
through the end of the Performance Cycle, in which instance the Participant will
have earned the number of Performance Shares and any other property as
calculated under subsections b. and c.;

 

  ii)

The Participant’s employment with the Company or any Subsidiary is terminated
due to death, Disability or Retirement during a Performance Cycle, in which
instance the Participant will have earned a fraction of the number of Targeted
Performance Shares and any other property over the complete Performance Cycle as
calculated under subsections b. and c., determined using a numerator that equals
the number of complete calendar months elapsed since the beginning of the
Performance Cycle through the

 

3



--------------------------------------------------------------------------------

 

Participant’s date of employment termination, and a denominator that equals the
total number of months in the Performance Cycle through its completion. A
Participant’s month of employment termination will be considered a complete
month if the effective date of termination occurs on or after the 15th day of
that month. In the event of a Participant’s death, the Participant’s beneficiary
or estate shall be entitled to the Performance Shares and other property to
which the Participant otherwise would have been entitled under the same
conditions as would have been applicable to the Participant; provided, however,
if the Participant’s employment is terminated due to death, Disability or
Retirement and subsequently there occurs during the Performance Cycle a Change
in Control where the Company is not the surviving entity, the Participant’s
entitlement fraction shall be calculated as above, but the number of Performance
Shares against which the fraction shall be applied shall be those derived under
clause iii.) of this subsection e.;

 

  iii) There occurs during the Participant’s employment a Change in Control
where the Company is not the surviving entity, in which instance the Participant
will be deemed to have earned the greater of: (i) 100% of the Target Performance
Shares granted to the Participant in subsection a. and such other property
resulting from the application of subsection c. determined as of the effective
date of such Change in Control; or (ii) the number of Performance Shares that
would have been earned from the application of subsection b. and such other
property resulting from the application of subsection c. that would have been
earned by the Participant if the Performance Cycle had been completed on the
effective date of the Change in Control; or

 

  iv) There occurs a Change of Control during a Performance Cycle where the
Company is the surviving entity, and within two years after the effective date
of such Change in Control, the Participant’s employment is terminated by the
Company or any Subsidiary other than for Cause or by the Participant for Good
Reason, in which instance the Participant will be deemed to have earned amounts
determined according to clause iii above.

 

  f. Termination for Other Reason. In the event that the Participant’s
employment terminates during a Performance Cycle for any reason other than those
reasons set forth in subsection e., the entire Award shall be forfeited, and no
payment shall be made to the Participant.

 

3. Granting of Restricted Share Awards. The Company awards to the Participant
the number of Restricted Shares set forth on Schedule C attached to this
Agreement and made a part hereof. Such Restricted Shares shall be issued to the
Participant following the effectiveness of this Agreement, and, upon issuance,
shall constitute duly and validly issued and outstanding Shares of the Company,
fully paid and non-assessable. Shares for which restrictions lapse as provided
in Schedule C or herein shall be vested entirely in the Participant. Shares for
which restrictions do not so lapse as and when provided in Schedule C or herein
shall be forfeited back to the Company, and, thereafter, the Participant shall
have no further property rights in, or claims to, such Shares. A grant of
Restricted Shares shall be treated by the Company as subject to tax under
Section 83 of the Internal Revenue Code, and not as a plan of deferred
compensation.

 

  a. Record Holder. Restricted Shares shall be issued and registered in the name
of the Participant. Prior to any forfeiture of Restricted Shares, the
Participant shall be treated as the holder of record of such Shares for all
purposes under applicable corporate law, including receiving all dividends and
other distributions to which such holders are entitled and receiving notice of,
and voting on or consenting to, all matters which are properly submitted to the
stockholders of the Company for determination by them.

 

4



--------------------------------------------------------------------------------

  b. Shares to be Held in Escrow. Unless otherwise permitted by the Committee,
Restricted Shares shall be held by the Company or its agents in escrow for
delivery to the Participant upon the lapse of all risks of forfeiture relating
to such Shares (or portions thereof) and the satisfaction of all other
conditions, if any, to delivery of such Shares, all as set forth on Schedule C
to the extent not set forth herein. Delivery of such Shares from escrow shall be
in such form and with such further restrictions as the Company may reasonably
require as necessary to comply with applicable law.

 

  c. Change in Control. If the Participant has been in active service with the
Company or a Subsidiary (to the extent required by Schedule C) from the date of
this Agreement until the occurrence of a Change in Control (or if the
Participant’s service is terminated by the Company or a Subsidiary other than
for Cause or by the Participant for Good Reason, in the case of a Participant
who then has an employment agreement with the Company which addresses
termination by the Participant for Good Reason, with the term “Good Reason”
having the meaning set forth in such employment agreement) within two years
after the effective date of such Change in Control, then, notwithstanding
Schedule C, all other conditions to vesting of Restricted Shares shall be deemed
to have been satisfied, all forfeiture restrictions shall lapse, and all
Restricted Shares covered by this Agreement, to the extent not previously
vested, shall vest in the Participant. The Company will use its best efforts to
notify the Participant as promptly as practicable of any Change in Control event
of which it obtains knowledge, and notwithstanding any other provision of this
Agreement, the calculation of periods related to any Change in Control shall be
determined from the later to occur of (i) the date of the Company notice to the
Participant of any such event or (ii) the date of the consummation of the event
itself.

 

4. Schedules Form Part of Agreement. Schedule A, Schedule B, Schedule C and the
other schedules, if any (including their respective attachments, if any), which
shall be identified sequentially as “D, “ “E,” etc., attached to this Agreement
form an integral part of this Agreement and are incorporated herein by reference
as if set out at length in the body of this Agreement. In the event of any
inconsistency between any schedule and the remainder of this Agreement, the text
of the schedule in question (including any calculation) shall be deemed to
control. The grant of Options and Awards specified in this Agreement is being
made in consideration, among other things, of the Participant’s compliance with
the terms of the schedules. This Agreement and all schedules are governed by the
terms of the Plan under which the Options or Awards are granted; provided,
however, where the Plan permits the terms of an Award Agreement to differ from
any Plan provision, the terms of this Agreement shall be deemed control the
rights of the parties as to that provision.

 

5. Continuity of Shares and Adjustments. For all purposes of this Agreement,
Option Shares and Performance Shares (prior to issuance) include shares of
Common Stock and the Company’s capital stock of any class or series issued with
respect to Common Stock by way of a stock split, stock dividend,
reclassification or other recapitalization to the fullest extent permitted by
the Plan. The exercise price of Options granted under this Agreement, the number
of Option Shares issuable in respect of Options and the number of Performance
Shares issuable in respect of Awards shall be subject to equitable adjustment by
the Company as a result of any of the events referred to in this section or
those determined in the absolute discretion of the Company to be analogous
thereto; provided, that all such adjustments shall be made equally and ratably
among all Participants as to the Plan involved.

 

6.

Non-Transferability of Options and Awards. The Options and Awards are personal
to the Participant and may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated (a “Transfer”) other than by will or by the
laws of descent and distribution, except

 

5



--------------------------------------------------------------------------------

 

to the extent specifically provided in the Plan. Only the Participant or the
Participant’s permitted representatives are entitled to exercise Options. If any
non-permitted Transfer, whether voluntary or involuntary, of Options or Awards
is made or attempted, or if any attachment, execution, garnishment, or lien
shall be issued against or placed upon Options or Awards, as the case may be,
the Participant’s right to such property shall be forfeited immediately to the
Company, and this Agreement shall lapse as to such property. Notwithstanding the
previous sentence, the Participant’s obligations under this Agreement shall
survive any such forfeiture and lapse.

 

7.

No Rights as to Relationship. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company or any
Subsidiary, nor will this Agreement interfere in any way with any such
employer’s rights to terminate the Participant’s employment at any time. The
grant of Options or Awards of Performance Shares shall confer no rights on the
Participant as a stockholder until such time as the related Shares are issued.1

 

8. Tax and Stock Withholding. The Company shall have the power and the right to
deduct or withhold, or require the Participant or the Participant’s beneficiary
to remit to the Company, an amount sufficient to satisfy federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Agreement. With
respect to withholding required upon any taxable event arising as a result of
Options or Awards granted hereunder, the Company shall satisfy the tax
withholding requirement by withholding Shares having a Fair Market Value equal
to the total minimum statutory tax required to be withheld on the transaction.
The Participant agrees to pay to the Company /or its Subsidiaries any amount of
tax that the Company or such Subsidiary may be required to withhold as a result
of the Participant’s participation in the Plan that cannot be satisfied by the
means previously described.

 

9. Share Issuances and Sales Subject to Requirements of Law.

 

  a. The granting of Options and Awards under the Plan and the issuance of
Shares shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required. The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability with respect to the failure to issue
or sell such Shares as to which such requisite authority shall not have been
obtained.

 

  b. The Participant understands and acknowledges that federal and state
securities laws govern and restrict the Participant’s right to offer, sell or
otherwise dispose of Shares, unless that offer, sale or other disposition
thereof is registered under the Securities Act of 1933 (the “1933 Act”) and
state securities laws or, in the opinion of the Company’s counsel, such offer,
sale or other disposition is exempt from registration thereunder. The
Participant agrees that he or she will not offer, sell or otherwise dispose of
Shares in any manner that would: (i) require the Company to file any
registration statement (or similar filing under state law) with the Securities
and Exchange Commission or to amend or supplement any such filing or (ii)

 

 

1

For employees of subsidiaries in Mexico, the additional following language
applies to this section: “By signing this Agreement, any Participant who is
employed by a Subsidiary and renders personal services to that Subsidiary agrees
that this Agreement and the Plan do not create any form of labor relationship
between such Participant and the Company, as the rights granted under this
Agreement are a consequence of the personal relationship between the Participant
and the Subsidiary.”

 

6



--------------------------------------------------------------------------------

violate or cause the Company to violate the 1933 Act, the rules and regulations
promulgated thereunder or any other state or federal law. The Participant
further understands that the certificates for Shares that the Participant
receives will bear such legends as the Company deems necessary or desirable in
connection with the 1933 Act or other rules, regulations or laws.

 

10. Amendments to Plan and Agreement. The Plan is discretionary in nature and
the Company may terminate, amend, or modify the Plan to the fullest extent
provided therein; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Agreement, without the Participant’s written approval. The
Company may terminate, amend, or modify this Agreement; provided, however, that
any amendment and/or termination of this Agreement will not subject such amounts
payable under this Agreement to penalties and interest under Code Section 409A.
Additionally, no such termination, amendment, or modification of this Agreement
may in any way adversely affect the Participant’s rights under this Agreement,
without the Participant’s written approval.

 

11. Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which will be binding upon the Participant, subject to rights expressly
conferred on the Participant under Section 10.

 

12. Notices. Any notice given in connection with this Agreement must be in
writing and must be personally delivered, received by certified mail, return
receipt requested, or sent by guaranteed overnight delivery service or facsimile
where a receipt can be procured, to the parties at the addresses indicated
below:

If to the Company/Committee, to:

Innophos Holdings, Inc.

P.O. Box 8000

259 Prospect Plains Road

Cranbury, NJ 08512-8000

Fax: (609) 860-0350

Attn: Vice President—Human Resources

If to the Participant, to:

The address set forth on the signature

page of this Agreement

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or mailed.

 

7



--------------------------------------------------------------------------------

13. Representations and Warranties.

 

  a. Participant’s Representations and Warranties. The Participant represents
and warrants to the Company that:

 

  i) This Agreement constitutes the legal, valid and binding obligation of the
Participant, enforceable against the Participant in accordance with its terms,
and the execution, delivery and performance of this Agreement by the Participant
does not and will not conflict with, violate or cause a breach of any agreement,
contract or instrument to which the Participant is a party or any judgment,
order or decree to which the Participant is subject;

 

  ii) Unless Options being granted hereunder are not Incentive Stock Options,
the Participant, as of the date hereof, does not own stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
any parent or Subsidiary of the Company; and

 

  iii) The Participant will review all disclosure materials provided by the
Company in connection with the offering of Shares to the Participant under the
1933 Act.

 

  b. Company Representations and Warranties. The Company represents and warrants
to the Participant that:

 

  i) This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, and the
execution, delivery and performance of this Agreement by the Company does not
and will not conflict with, violate or cause any breach of any agreement,
contract or instrument to which the Company is a party or any judgment, order or
decree to which the Company is subject.

 

14. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction.

 

15. Complete Agreement and Certain Priorities. This Agreement and the Plan
embody the complete agreement and understanding between the parties with respect
to Options and Awards and supersede and preempt any prior understandings or
agreements between the parties, written or oral, with regard to that subject
matter. In the event any Schedule to this Agreement pertains to obligations of
the Participant as an employee, other agent or contractor regarding
confidentiality or restrictions relating to employment, proprietary rights,
competition and other employment-related practices, this Agreement shall be
deemed to supersede any prior or subsequent understanding or agreement between
the Company and the Participant as to that subject matter only to the extent
that the provisions, if any, set forth in this Agreement are more restrictive
upon the Participant than such other understanding or agreement.

 

16. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which will be deemed to be an
original and all of which taken together will constitute one and the same
agreement.

 

17. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Participant and the Company and their
respective successors and assigns, including without limitation as to the
Company whether the existence of such successor or assign is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company and as to the
Participant whether such successor or assign results from the laws of descent
and distribution; provided, that the Participant may not assign any of his or
her rights or obligations, except as expressly provided by the terms of this
Agreement or the Plan.

 

8



--------------------------------------------------------------------------------

18. Governing Law. The corporate law of the State of Delaware will govern all
issues concerning the relative rights of the Company and its stockholders. All
other issues concerning the enforceability, validity and binding effect of this
Agreement will be governed by, and construed in accordance with, the laws of the
State of New Jersey, without giving effect to any choice of law or conflict of
law provision or rule that would cause the application of the law of any
jurisdiction other than the State of New Jersey.

 

19. Enforcement Matters.

 

  a. Except as may be otherwise provided in this Agreement, all disputes and
controversies arising under or in connection with this Agreement shall be
settled by arbitration conducted in accordance with the arbitration procedures
described in this section. Except as otherwise provided in the JAMS’
Comprehensive Arbitration Rules and Procedures as in effect from time to time
(the “JAMS Rules”), the arbitration procedures described in this section and any
Final Arbitration Award (as defined below) will be governed by, and will be
enforceable pursuant to, the Uniform Arbitration Act as in effect in the State
of New Jersey from time to time. Arbitral proceedings initiated hereunder shall
take place in Cranbury, NJ, or another place agreeable to the parties to the
dispute, before a single arbitrator who is agreeable to such parties. If the
parties are unable to agree on an arbitrator within a reasonable period of time,
an arbitrator shall be selected in accordance with the JAMS Rules. The
arbitration (including discovery) will be conducted under the JAMS Rules, as the
same may be modified by any written agreement between the parties to the
dispute. The arbitrator will conduct the arbitration in a manner so that the
final result, determination, finding, judgment or award determined by the
arbitrator (the “Final Arbitration Award”) is made or rendered as soon as
practicable, and the parties to the dispute will use reasonable efforts to cause
a Final Arbitration Award to occur within ninety (90) days after the arbitrator
is selected. Any Final Arbitration Award will be final and binding upon the
parties to the dispute, and there will be no appeal from or reexamination of any
Final Arbitration Award, except in the case of fraud or perjury or misconduct by
the arbitrator prejudicing the rights of any party to the dispute or to correct
manifest clerical errors. A Final Arbitration Award may be enforced in any state
or federal court having jurisdiction over the subject matter of the dispute.
Each party to the dispute shall bear and be solely responsible for all costs and
expenses (including fees and disbursements of counsel) incurred by such party in
connection with any arbitration conducted hereunder, and the costs and expenses
of the arbitrator shall be borne 50% by the Company and 50% by the Participant.

 

  b. Except to the extent required by subsection a., for the purpose of
litigating disputes that arise under this Agreement, the parties hereby consent
to exclusive jurisdiction and agree that such litigation will be conducted in
the federal or state courts of the State of New Jersey sitting in and for the
county wherein the headquarters of the Company is located at the time. To effect
the foregoing, the Participant hereby subjects himself or herself to the in
personam jurisdiction of such courts and waives all objections as to improper
venue for such forum posited as provided in the preceding sentence.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written below.

Date:                                              

 

INNOPHOS HOLDINGS, INC. By:     Name:     Title:     PARTICIPANT Name:    
Signature     Address:         Telephone:     Fax:     E-mail:    

[balance of page left blank intentionally]

 

10



--------------------------------------------------------------------------------

Schedule A

to

Award Agreement

(OPTIONS)

Name of Participant:                                              

 

1. Name of Governing Plan:                                         

 

  a. Number of Option Shares:                                         

 

  b. Option Price:                                         

 

 

c.

Grant Date (if different from Agreement Date)
                                                     2

 

  d. ¨ Check Box if Non-Qualified Options

 

  e. ¨ Check Box if Option Price is Greater than Fair Market Value

 

2. Vesting/Exercisability:

[insert details, table or use Attachment A1]

 

3. Expiration Date(s):                                                         

 

  a. Post-termination Days for Exercise:
                                                             

[insert separate number associated with each particular cause of termination, as
applicable or use Attachment A1]

 

  b. Change in Control Period:                                         
            

 

  c. Form of Notice of Exercise:

Options must be exercised on the prescribed form.

See Attachment A2 which forms part of this Schedule

 

     [initial]        [initial] For the Company     Participant  

 

2

Note: Insertion of a date here requires written evidence of action establishing
a grant on the date inserted.

 

A1



--------------------------------------------------------------------------------

Schedule B

to

Award Agreement

(PERFORMANCE SHARES)

Name of Participant:                                                      

 

1. Name of Governing Plan:                                              

 

2. Number of Target Performance Shares                                     

 

3. Performance Cycle                                         

 

4. Performance Measure(s):

[insert details, table or use Attachment B1]

 

     [initial]        [initial] For the Company     Participant  



--------------------------------------------------------------------------------

Schedule C

to

Award Agreement

(RESTRICTED SHARES)

Name of Participant:                                     

 

1. Name of Governing Plan:                                                      

 

2. Number of Restricted Shares:                                              

 

3. Conditions to Vesting, Lapse of Forfeiture or Delivery:

[insert details, table or use Attachment C1]

The Participant acknowledges that the Participant may be eligible to file an
election with the Internal Revenue Service under Section 83(b) of the Internal
Revenue Code within 30 days following the date of grant of Restricted Shares,
and that failure to do so may irrevocably affect the tax treatment of the
Restricted Shares granted to the Participant.

 

     [initial]        [initial] For the Company     Participant  



--------------------------------------------------------------------------------

Attachment C1



--------------------------------------------------------------------------------

Schedule D

to

Award Agreement

 

¨ CHECK HERE IF THIS SCHEDULE IS APPLICABLE AND INITIAL LAST PAGE OF SCHEDULE

Name of Participant:                                          
                   

Restrictive Covenants and Enforcement

 

1. Noncompete Period.

The term “Noncompete Period” shall mean the period (i) commencing on the date
the Participant’s employment or similar relationship with the Company and its
Subsidiaries or other entities controlled directly or indirectly by either
(collectively, “controlled affiliates”) began and (ii) ending after the passage
of the number of full calendar months indicated below from the date on which the
Participant’s employment or similar relationship with the Company or any of its
controlled affiliates is effectively terminated.

                 months [fill in ]

 

2. Confidential Information.

 

  a.

The Participant acknowledges that the information, observations and data,
including trade secrets, obtained by the Participant while employed or retained
by the Company and its controlled affiliates concerning their business and
affairs (collectively, “Confidential Information”) are the property of those
entities. Therefore, the Participant agrees that, except as required by law,
court order or other legal process, including, but not limited to, depositions,
interrogatories, court testimony, arbitration, and the like, the Participant
shall not disclose to any unauthorized person or use for his own purposes any
Confidential Information without the prior written consent of the Company’s
Board of Directors (which may delegate to an authorized officer authority to
give such consent), unless and to the extent that: (i) the Confidential
Information becomes generally known to and available for use by the public or
generally known in the industry other than as a result of the Participant’s acts
or omissions or (ii) the Participant discloses such information to third parties
with whom the Company or its affiliates have entered into a non-disclosure
agreement and such disclosure is made in the ordinary course performance of the
Participant’s duties and responsibilities to the Company and its affiliates. The
Participant shall deliver to the Company at the termination of his employment or
other similar relationship, or at any other time the Company may



--------------------------------------------------------------------------------

 

request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information, Work Product (as defined
below) or the business of the Company and its controlled affiliates which the
Participant may then possess or control, provided that the Participant may
retain a copy of contact information consisting of names, telephone numbers and
other contact details relating to outside parties so long as the Participant
does not use such material in a manner that is otherwise prohibited by this
Agreement.

 

  b. The Participant represents and warrants to the Company that the Participant
took nothing with him that belonged to any former employer when the Participant
left his prior position or that the Participant has nothing that contains any
information which belongs to any former employer that the Participant is not
entitled to have or use for the benefit of the Company and its controlled
affiliates. If at any time the Participant discovers that the foregoing
statement is incorrect, the Participant shall promptly return any such materials
to the Participant’s former employer or obtain any necessary consents. The
Participant understands that Company does not want any such materials, and that
the Participant will not be permitted to use or refer to any such materials in
the performance of the Participant’s duties.

 

3. Intellectual Property, Inventions and Patents

The Participant acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any confidential information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) which (i) relate to the Company’s or any
of its controlled affiliate’s actual or anticipated business, research and
development or existing or future products or services and (ii) are conceived,
developed or made by the Participant (whether individually or jointly with
others) while employed by the Company or its affiliates or their predecessors in
interest (collectively, “Work Product”), belong to the Company or such
affiliate, as the case may be. The Participant shall disclose Work Product
promptly to the Company or the applicable affiliate in the manner required under
procedures established by those entities and, at the expense of the Company or
applicable affiliate, as the case may be, perform all actions reasonably
requested on behalf of any such entity (whether during or after any period of
employment or engagement) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

 

4. Non-competition; Non-solicitation.

 

  a.

Non-competition. The Participant acknowledges that, during the course of the
Participant’s employment or similar engagement with the Company and its
controlled affiliates (including their respective predecessors in interest), the
Participant has or will become familiar with the trade secrets of, and other
Confidential Information concerning, those entities and that the Participant’s
services have been, and are reasonably expected to be, of special, unique and
extraordinary value to the Company and its affiliates. As a result, the
Participant agrees that, during the Noncompete Period, the Participant shall not
directly or indirectly own any interest in, manage, control, participate in, be
employed by, consult with, render services for, or in any manner engage in any
Competing Business within any geographical area in which the Company or any of
its controlled affiliates engage or plan to engage in such businesses. Nothing
herein shall prohibit the Participant from owning beneficially not more than 2%
of any class of outstanding equity securities or other comparable interests of
any issuer that is publicly traded, so long as the Participant has no active
participation in the business of such issuer. For purposes hereof, the term
“Competing Business” means any business that is



--------------------------------------------------------------------------------

 

engaged in the production, distribution or sale of products that compete with
the products produced, distributed or sold by the Company or its controlled
affiliates (or are in the process of being developed by such entities) as of the
date on which the Participant’s employment or similar relationship with the
Company or any of its controlled affiliates is effectively terminated. This
restriction shall not prevent the Participant from working for a subsidiary,
division, venture or other business unit (collectively a “Unit”) of a Competing
Business so long as (i) such Unit is not itself a Competing Business, (ii) the
Participant does not manage or participate in business activities or projects of
any Unit that is a Competing Business, and (iii) the Participant otherwise
strictly complies with the restrictive covenants contained in this schedule.

 

  b. Non-solicitation. During the Noncompete Period, the Participant shall not
directly or indirectly through another person or entity: (i) induce or attempt
to induce any executive or other key employee of the Company or any controlled
affiliate to leave the employ of any of those entities, or in any way interfere
with the relationship between the Company or any such affiliate and any such
person; (ii) hire or offer to hire any person who was an executive or other key
employee of the Company or any controlled affiliate at any time within the one
year period prior to an offer of employment to such person; or (iii) induce or
attempt to induce any customer, supplier, licensee, licensor, franchisee or
other business relation of the Company or any controlled affiliate to cease
doing business with any Company-affiliated entity, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and Company-affiliated entity. The foregoing restriction will not
preclude the Participant from (a) providing customary business references for
Company executives or other key employees at their request, (b) being involved
in a general solicitation to the public of general advertising, or (c) engaging
or participating in solicitations by recruiting consultants not specifically
targeted at the Company or its Subsidiaries or Affiliates.

 

5. Nature of Restrictive Covenants; Enforcement.

 

  a. For purposes of enforcement, the restrictive covenants contained in this
schedule are independent of any other provision of this Agreement. As a result,
the existence of any claim or right of set-off that the Participant may have or
allege against the Company, whether based on this Agreement or otherwise, shall
not prevent the enforcement of the covenants or be deemed to mitigate any harm
suffered by the Company.

 

  b.

Because the Participant’s services are unique (resulting in the Company’s need
for the restrictions in this schedule) and because the Participant has access to
Confidential Information, Work Product and other proprietary resources
representing valuable assets of the Company, the parties agree that the Company
and its affiliates would suffer irreparable harm from a breach or threatened
breach by the Participant of the restrictions set forth in this schedule and
that money damages would not be an adequate remedy for any such non-compliant
conduct. Therefore, notwithstanding the methods prescribed elsewhere in this
Agreement for the enforcement of its provisions, in the event of a breach or
threatened breach of the restrictive covenants in this schedule, the Company
(including its affected affiliates and their respective successors or assigns)
in addition to other rights and remedies existing in their favor, shall be
entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce, or prevent any
violations of, the provisions in this schedule (without posting a bond or other
security, any requirement of which is waived by the Participant). In the event
of any breach by the Participant of the restrictions set forth in this schedule,
the Noncompete Period shall be tolled



--------------------------------------------------------------------------------

 

until such breach has been cured. If, at the time of enforcement, a court holds
that restrictions contained in this schedule are unreasonable under
circumstances then existing, the parties agree that the maximum period, scope or
geographical area reasonable under such circumstances (or as otherwise allowed
by governing law) are to be substituted for the stated period, scope or area
provided in this schedule, and the restrictions are to be deemed reformed to
that extent.

The Participant acknowledges that the restrictions contained in this schedule
are reasonable and that the Participant has had the opportunity to review them
and the other provisions of this Agreement with legal counsel and such other
advisors as the Participant deems appropriate.

 

     [initial]        [initial] For the Company     Participant  